DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the  filed on 7/17/2020.  
Claims 1-7  currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 7/17/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Priority
Applicant’s claim for the benefit of prior-filed applications (Indian application IN201921029215, filed 7/19/2019) under 35 U.S.C. 110(e) or under 35 U.S.C. 120, 121, or 365(c), or under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized/Mathematical Concepts
Applicant discloses (Applicant’s Specification, [0002]-[0004]) that there is a need for accurate estimates of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters for drug development and dosage. So a need exists to organize these human interactions by generating an optimized set of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters using the steps of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc.  Applicant’s system/method is therefore a mental process and a certain method of organizing the human activities and falls within the mathematical concepts grouping of abstract ideas as described and disclosed by Applicant. 
Rejection 
Claim(s) 1-7 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 3 and 5 is/are directed to the abstract idea of “generating an optimized set of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0004]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions and fall within the mathematical concepts grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-7 recite an abstract idea.
Claim(s) 1, 3 and 5 is/are directed to the abstract idea of “generating an optimized set of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0002], [0004]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1-7 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc., that is “generating an optimized set of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters,” etc. The limitation of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1-7 recite an abstract idea. 
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc., that is “generating an optimized set of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1-7 recite an abstract idea.
The claim(s) recite(s) in part, system/method for performing the steps of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc., that is “generating an optimized set of Pharmacokinetic (PK) and Pharmacodynamic (PD) parameters,” etc. which use mathematical methods to determine variables or numbers and/or perform mathematical operations and therefore fall within the mathematical concepts grouping of abstract ideas. Accordingly, claims 1-7 recite an abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, memories, communication interfaces, input/output interfaces, computers, graphical user interfaces, networks (Applicant’s Specification [0021]-[0022]), etc.) to perform steps of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Claim(s) 1-7 recites storing data steps, retrieving data steps, providing data steps, output steps (Bilski v. Kappos, 561 U.S. 593, 610-12 (2010), Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1066 (E.D. Mo. 2011), aff’d, 687 F.3d at 1266), and/or transmitting data step (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014), Apple, Inc. v. Ameranth, Inc., 842 F.3d 1299, 1241-42 (Fed. Cir. 2016)) that is/are insignificant extra-solution activity. Extra-solution activity limitations are insufficient to transform judicially excepted subject matter into a patent-eligible application (MPEP §2106.05(g)).
 Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, memories, communication interfaces, input/output interfaces, computers, graphical user interfaces, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decisions indicate that mere collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, memories, communication interfaces, input/output interfaces, computers, graphical user interfaces, networks, etc.). At paragraph(s) [0021]-[0022], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, memories, communication interfaces, input/output interfaces, computers, graphical user interfaces, networks,” etc. to perform the functions of “obtaining data, generating solutions, computing fitness values, computing optimal solutions, paring solutions, optimizing fitness values, generating new solutions, performing comparisons, eliminating solution subsets, adding solutions new solutions,” etc. The recited “processors, memories, communication interfaces, input/output interfaces, computers, graphical user interfaces, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1-7 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 2, 4 and 6-7 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 2, 4 and 6-7 merely specify which information is used for various calculations (e.g. 2, 4 and 6-7), or provide further mental processes (e.g. 2, 4 and 6-7), but these do not change that the process can be performed in the mind.
Although dependent claims 2, 4 and 6-7 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 2, 4 and 6-7 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions and the mathematical concepts grouping of abstract ideas, and when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 3 and 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (US 2015/0269225), in view of Bhandari et al. (US 2012/0123980).

CLAIM 1  
As per claim 1, Agrawal et al. disclose: 
a processor implemented method (Agrawal et al., [0002] method, [0006] processor), comprising: 
obtaining, via one or more hardware processors, a set of data pertaining to one of a Pharmacokinetics (PK) model or a Pharmacodynamics (PD) model, dosage information associated with the set thereof, a concentration-time or a response-time data, and a parameter boundary for the PK model or the PD model, wherein the set of data comprises parameters values corresponding to one of PK parameters or PD parameters (Agrawal et al., [0013] PK/PD model); 
computing a global optimal solution among the population, wherein the global optimal solution comprises optimal parameter values from initialized parameter values (Agrawal et al., Figure 3A 310 Automatically selecting and recommending a best model from the plurality of models…]).


Agrawal et al. fail to expressly disclose:
randomly generating a set of potential solutions as a population, based on the parameter boundary and assigning generated parameter values as a current best formation for each potential solution from the set, wherein each potential solution from the population comprises parameter values that are within the parameter boundary 
computing a fitness value for each potential solution of the population based on one or more criteria 
pairing, until a stopping criteria is satisfied, the potential solutions across each other based on a predefined rule to obtain unique pairs of potential solutions, wherein the unique pairs of potential solutions are being identified for (i) comparison against each other and (ii) subsequent updating of each potential solution, and wherein the stopping criteria is defined that is indicative of number of times each solution needs an update
determining, using a fitness value associated with (i) each potential solution from the unique pairs of potential solutions and (ii) the global optimal solution, a type I potential solution and a type II potential solution from each of the unique pairs 
optimizing the fitness value of the type I potential solution and type II potential solution by performing a crossover of one or more parameter values associated thereof 
generating new potential solutions based on a current optimal parameter value of the type I potential solution and type II potential solution 
performing a comparison of a fitness value of the parameter values corresponding to the new solutions with a fitness value of (i) current optimal parameter values of the new solutions and (ii) the global optimal solution and updating, based on the comparison, the current optimal parameter values with the parameter values for each new solution and the global optimal solution 
eliminating a subset of the new solutions based on a comparison of a fitness value of each of the new solutions with a fitness threshold to obtain a filtered set of solutions 
adding a new set of randomly generated potential solutions into the filtered set of potential solutions to obtain an updated population 
generating a global optimal solution from the updated population based on an optimal fitness value 
performing a local optimization technique on the global optimal solution to estimate a set of optimized parameter values.


However, Bhandari et al. teach:
randomly generating a set of potential solutions as a population, based on the parameter boundary and assigning generated parameter values as a current best formation for each potential solution from the set, wherein each potential solution from the population comprises parameter values that are within the parameter boundary (Bhandari et al., [0002] randomly generated candidate solutions); 
computing a fitness value for each potential solution of the population based on one or more criteria (Bhandari et al., [0005] fitness values); 
pairing, until a stopping criteria is satisfied, the potential solutions across each other based on a predefined rule to obtain unique pairs of potential solutions, wherein the unique pairs of potential solutions are being identified for (i) comparison against each other and (ii) subsequent updating of each potential solution, and wherein the stopping criteria is defined that is indicative of number of times each solution needs an update (Bhandari et al., [0022] stopping criteria, [0033] pairs are selected randomly from the population); 57
determining, using a fitness value associated with (i) each potential solution from the unique pairs of potential solutions and (ii) the global optimal solution, a type I potential solution and a type II potential solution from each of the unique pairs (Bhandari et al., [0023] global optimal solution); 
optimizing the fitness value of the type I potential solution and type II potential solution by performing a crossover of one or more parameter values associated thereof (Bhandari et al., [0009] crossover); 
generating new potential solutions based on a current optimal parameter value of the type I potential solution and type II potential solution (Bhandari et al., [0007] iterations); 
performing a comparison of a fitness value of the parameter values corresponding to the new solutions with a fitness value of (i) current optimal parameter values of the new solutions and (ii) the global optimal solution and updating, based on the comparison, the current optimal parameter values with the parameter values for each new solution and the global optimal solution (Bhandari et al., [0055] improvement in fitness value in many consecutive iterations); 
eliminating a subset of the new solutions based on a comparison of a fitness value of each of the new solutions with a fitness threshold to obtain a filtered set of solutions (Bhandari et al., Figure 1, Figure 8); 
adding a new set of randomly generated potential solutions into the filtered set of potential solutions to obtain an updated population (Bhandari et al., Figure 1, Figure 8); 
generating a global optimal solution from the updated population based on an optimal fitness value (Bhandari et al., [0023] global optimal solution); and 
performing a local optimization technique on the global optimal solution to estimate a set of optimized parameter values (Bhandari et al., [0058] local maxima and single global maxima).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “randomly generating a set of potential solutions as a population, based on the parameter boundary and assigning generated parameter values as a current best formation for each potential solution from the set, wherein each potential solution from the population comprises parameter values that are within the parameter boundary,” etc. as taught by Bhandari et al. within the method as taught by the Agrawal et al. with the motivation of providing global near-optimal solutions for complex optimization problems (Bhandari et al., [0006]).

The obviousness of combining the teachings of Bhandari et al. with the method as taught by Agrawal et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 2   
As per claim 2, Agrawal et al. and Bhandari et al.
teach the method of claim 1 and further disclose the limitations of:
wherein each solution comprised in the filtered set of solutions includes optimized parameter values, and wherein each of the optimized parameter values comprises a fitness value that is less than or equal to the fitness threshold (Agrawal et al., []) (Bhandari et al., [0090] criteria function derived from the function to be optimized (e.g., fitness function for genetic algorithms…)).


The obviousness of combining the teachings of Bhandari et al. with the method as taught by Agrawal et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 3-4 
As per claims 3-4, claims 3-4 are directed to a system. Claims 3-4 recite the same or similar limitations as those addressed above for claims 1-2. Claims 3-4 are therefore rejected for the same reasons set forth above for claims 1-2.

CLAIMS 5-7 
As per claims 5-7, claims 5-7 are directed to a computer readable medium. Claims 5-7 recite the same or similar limitations as those addressed above for claims 1-2. Claims 5-7 are therefore rejected for the same reasons set forth above for claims 1-2.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Grass et al. 964 (US 2001/0041964) disclose a pharmacokinetic-based drug design tool and method.
Grass et al. 550 (US 22002/0010550) disclose a pharmacokinetic-based drug design tool and method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W. MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626